DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a processor, configured to determine an offset … and a transceiver, configured to send or receive the PTRS … in claim 11; the processor is specifically configured to: determine 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6-7, 9-11, 15-17 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US 2020/0295893) in view of Lee et al. (US 2020/0008228, relying on the provisional application 62/519,424).
Regarding Claim 1, Maki teaches a method, comprising:
determining, by a communication device, an offset of a frequency domain position of a phase tracking reference signal (PTRS) ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped. That is, the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present), wherein the offset of the frequency domain position of the PTRS comprises a resource element (RE) offset ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped), the RE offset is related to a demodulation reference signal (DMRS) port number ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-
determining, by the communication device, the frequency domain position of the PTRS based on the RE offset and the RB offset ([0158] the transmitter 100 maps, onto a subcarrier, a PT-RS subject to the same precoding as DMRS Port Number 1. In so doing, the transmitter 100 selects one subcarrier as an initial position from among subcarriers, included in NUE_BW RBs (1 RB=12 subcarriers here) assigned to the mobile station, over which DMRSs of DMRS Port Number 1 are transmitted and maps the PT-RS onto the subcarrier in the initial position thus selected. In selecting an initial position (subcarrier), the transmitter 100 uses a pseudo-random number function and at least one of “the cell ID, the group ID, and the UE ID”); and
sending or receiving, by the communication device, the PTRS based on the frequency domain position of the PTRS ([0044] a transmitting unit 107 (transmitting circuit) that transmits a signal containing the PT-RS; [0150] a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna port is present.).
	However, Maki does not teach the offset of the frequency domain position of the PTRS comprises a resource block (RB) offset, the RB offset is related to an identifier of a terminal device.
	In an analogous art, Lee teaches the offset of the frequency domain position of the PTRS comprises a resource block (RB) offset ([0143] A WTRU-specific parameter WTRU-ID, C-RNTI, scrambling identity, scrambling identity of PNRS, etc.) may be provided. For example, a first WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=0 while a second WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=1), the RB offset is related to an identifier of a terminal device ([0143] All or a subset of PRBs may be used for PNRS transmission. When a subset of PRBs carries PNRS, the subset of PRBs that carry PNRS may be determined based on one or more of following: DM-RS port or a set of DM-RS ports allocated or indicated in an associated DCI or WTRU specific parameters  … A WTRU-specific parameter (e.g., WTRU-ID, C-RNTI, scrambling identity, scrambling identity of PNRS, etc.) may be provided. For example, a first WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=0 while a second WTRU may transmit (or receive) every 2nd PRB of the scheduled PRBs with a PRB offset=1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Maki’s method so that PTRS resources can be more evenly distributed among different PRBs to minimize the collisions from different UEs. Thus, the phase error can be suppressed and the system performance can be improved.

Regarding Claim 6, the combination of Maki and Lee, specifically Maki teaches the determining, by the communication device, an offset of the frequency domain position of the PTRS comprises:
determining, by the communication device, the RE offset of the frequency domain position of the PTRS based on the DMRS port number and a first mapping relationship, 

Regarding Claim 7, the combination of Maki and Lee, specifically Maki teaches the first mapping relationship is configured by a network device for the terminal device ([0072] subcarriers onto which PT-RSs are mapped may be associated with each separate cell ID, group ID, or UE ID or may be notified from a base station to a mobile station by higher layer signaling; [0032] the density of allocation of PT-RSs is notified by a PT-RS dedicated control signal from a base station (explicit notification); [0232] In each RB onto which a PT-RS is mapped, a relative subcarrier position onto which the PT-RS is mapped may be a preset value, a value notified from a higher layer).

Regarding Claim 9, the combination of Maki and Lee, specifically Maki teaches the RE offset is further related to: scheduling information of a DMRS ([0150] the transmitter 100 maps a PT-RS onto any of subcarriers on which DMRSs using the same precoding as the PT-RS are mapped. That is, the destination of hopping of a PT-RS is limited to the same subcarrier as a DMRS sharing a precoding. That is, a PT-RS is present on a subcarrier on which a DMRS that is transmitted through the same antenna 

Regarding Claim 10, Maki does not teach a range of a resource block number allocated to the terminal device for determining the frequency domain position of the PTRS is 0, 1, ..., and N-1 that are obtained after physical resource block numbers for resource scheduling are sorted in ascending order, wherein N is a quantity of RBs comprised in a scheduling bandwidth scheduled by the network device for the terminal device.
In an analogous art, Lee teaches a range of a resource block number allocated to the terminal device for determining the frequency domain position of the PTRS is 0, 1, ..., and N-1 that are obtained after physical resource block numbers for resource 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Maki’s method so that PTRS resources can be distributed among different RBs to minimize the collisions from different UEs. Thus, the phase error can be suppressed and the system performance can be improved.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 21, Maki does not teach the determining, by the communication device, an offset of the frequency domain position of the PTRS comprises: determining, by the communication device, the RB offset of the frequency domain position of the 
In an analogous art, Lee teaches the determining, by the communication device, an offset of the frequency domain position of the PTRS comprises: determining, by the communication device, the RB offset of the frequency domain position of the PTRS based on the identifier of the terminal device and a second mapping relationship ([0118] A PTRS density (e.g., in frequency domain may be referred to as a PTRS subcarrier) is used every Np scheduled PRBs, wherein the starting PRB may be determined based on at least one of a fixed number (e.g., a first PRB of the scheduled PRBs), a configured number (e.g., a higher layer configured parameter), a number determined based on a WTRU-specific parameter (e.g., WTRU-ID, scrambling ID), and a cell specific parameter (e.g., cell-ID). The allocated PRBs may be ordered from 0 to Nprb-1 irrespective of the PRB locations, wherein Nprb may be referred to as the number of PRBs allocated for the WTRU), wherein the second mapping relationship comprises a correspondence between the identifier of the terminal device and the RB offset of the frequency domain position of the PTRS ([0118] the starting PRB may be determined based on at least one of a fixed number (e.g., a first PRB of the scheduled PRBs), a configured number (e.g., a higher layer configured parameter), a number determined based on a WTRU-specific parameter (e.g., WTRU-ID, scrambling ID)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Maki’s 

Regarding Claim 22, the combination of Maki and Lee, specifically Maki teaches the communication device is the terminal device or a network device ([0031] PT-RSs are used between a base station (BS, eNB, gNB) and a mobile station (terminal, UE) notified from the base station by higher layer signaling).

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 21.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 22.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 21.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 22.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2020/0052930) teaches method for tracking phase noise in wireless communication system.
Hessler et al. (US 2019/0222385) teaches method of PT-RS configuration depending on scheduling parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413